Title: Thomas Jefferson to George Hay, 12 April 1812
From: Jefferson, Thomas
To: Hay, George


          
            
                  Dear Sir 
                   
                     Monticello 
                     Apr. 12. 12.
            
		  Livingston’s suit having gone off on the plea to the jurisdiction, it’s foundation remains of course unexplained to the public. I therefore concluded to make it public thro’ the ordinary channel of the
			 press. an earlier expectation of the pamphlets and the desire to send you one induced me, from post to post, to delay acknoleging the reciept of your letter informing me of the dismission, and the more essential acknolegements for your kind aid in this troublesome 
                     unpleasant affair.
			 considering the infinite trouble which the question of right to the batture, & the immense volume of evidence to be taken at New Orleans would have given to my counsel and myself, I am well satisfied to be relieved from it, altho’ I had a strong desire that the public should have been satisfied by a trial on the merits, and
			 the abler discussion of them by my counsel. had the question of right come on, I have no doubt that either the state or the city of Orleans would have considered it as their own cause, & have taken the burthen on themselves. it
			 was in this view I considered your friendly declaration that you would accept no compensation from myself. but the plea on which it was dismissed was entirely uninteresting to the Orleanese, made
			 it
			 merely a private question, and compensation as justly due from myself as in any other private suit of mine. I hope therefore you will do me the favor of accepting the inclosed remuneration, with my grateful thanks for the 
                  great & particular attention you paid to this suit, and an assurance that I am deeply impressed with my obligations to you.
            I recieved safely the volumes of printed pamphlets but there was a quire of Manuscript documents, which I had stitched together for safe preservation, and which are chiefly originals from the office of the department of state. these I should be glad to recieve as I am bound to return them to the department. 
            
                  I was served in November last with a subpoena from the court of Chancery at the suit of the executors of mrs Randolph (the mother of mr E.R.) in which mr Norborne Nicholas & perhaps a dozen more with myself, were named defendants. what is it’s object I cannot devise, and why I am involved in it.
            it is extremely disquieting to me to be thus harrassed with vexatious lawsuits by people who have no claim on earth on me in cases where I have been merely acting for others. will you do me the favor to direct the clerk of the court to send me a copy of the bill, that I may answer it, if necessary. if I am to enter the lists as a substantive defendant, I shall ask the favor of your attention to it. Accept the assurance of my great esteem and respect
            
              Th:
              Jefferson
          
          
            P.S. Altho’ the pamphlets have been some weeks in Fredsbg and expected by every stage, I am still disappointed in recieving them.
            I detain my letter therefore no longer, but will inclose one separately on it’s arrival
          
        